Citation Nr: 9907669	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the gastroesophageal junction with esophageal stenosis as 
secondary to service-connected postoperative vagotomy and 
pyloroplasty.

2.  Entitlement to an increased evaluation for postoperative 
vagotomy and pyloroplasty, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Gilbert J. Vigil, Attorney at 
Law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had essentially continuous active service from 
June 1960 to November 1980.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque.

In July 1997, the Board remanded the case for certain 
specific development.

When the case was previously before the Board, the veteran 
was represented by the Disabled American Veterans.  He is now 
represented by a private attorney.

During the course of the current appeal, the issue was also 
raised as to an impacting relationship between organic heart 
disability including as a result of endocarditis due to 
surgical intervention following cancer surgery.  The claim in 
that regard was denied in November 1994 by the RO on the 
basis that since the cancer for which the surgery was 
undertaken was not service-connected, the consequences 
thereof could not be.  In view of the Board's decision 
herein, the RO will want to review that issue accordingly.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder including as secondary to 
service-connected disability is in the process of development 
by the RO and is otherwise not part of the current appellate 
consideration.

Also, in view of the action taken by the Board in this case 
as to the first issue shown on page one of this decision, the 
issue relating to aggregate rating the service-connected 
disability as shown on the front page of this decision is 
addressed in the remand portion of this decision.


FINDING OF FACT

Adenocarcinoma of the gastroesophageal junction with 
esophageal stenosis is causally related to service-connected 
postoperative vagotomy and pyloroplasty.


CONCLUSION OF LAW

Adenocarcinoma of the gastroesophageal junction with 
esophageal stenosis is proximately due to or the result of 
service-connected postoperative vagotomy and pyloroplasty.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310, 
4.3 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

If not shown during service, service connection may be 
granted for certain disorders such as cancer if present to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1998). 

In this case, the claim in totality relates to "secondary" 
service connection on any basis possible, and this opens a 
number of possible avenues of consideration.  


Moreover, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") made clear that service 
connection may not only be granted for a disorder found to be 
proximately due to or the result of a service-connected 
disability, but also when it is shown that the claimed 
disorder has been aggravated by the service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  

Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).


A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz v. Brown, 5 
Vet. App. 217 (1993).  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu, op. 
cit.


The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).  

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any opinion from a 
private physician considering the merits of the claim.  See, 
i.e., Hayes v. Brown, 5 Vet. App. 60 (1993).  

The question of credibility is one which may also be 
addressed with regard to medical statements, and such a 
judgment or analysis is made on the entire evidence of 
record.  See, i.e., Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); for a single judge decision which is 
cited for the persuasiveness and reasoning contained therein 
see Bethea v. Derwinski, 2 Vet. App. 252 (1992); and also 
Alcaide v. Gober, 5 Vet. App. 9 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).


Factual background

Service medical records show that the veteran developed 
serious gastrointestinal symptoms in about 1973.  He was 
found to have what were described as a duodenal ulcer as well 
as a possible esophageal ulcer.  He underwent a vagotomy and 
pyloroplasty in 1973.  With oversewing of the wall at the 
level of the duodenal ulcer, after surgery, he had recurrent 
bleeding with wound infections.  

In the next three months the veteran developed a dumping 
syndrome and alimentary hypoglycemia followed by active 
gastritis, confirmed by several of numerous endoscopies.  
After surgery, he had a history of alternating diarrhea, 
constipation and generalized symptoms of  ongoing dumping 
syndrome and in early 1975, developed anemia and possible B-
12 deficiency.  He also exhibited associated postprandial 
nausea, weakness, a sensation of fullness, and in 1979, 
possible alkaline gastritis, and fluctuating weight 
throughout.

The above history and symptoms were confirmed on the initial 
VA examination in March 1981, a report of which is on file.  
At that time, a gastrointestinal series was compatible with 
mid-abdominal sutures, slight anterior displacement of the 
stomach and enlargement of the left liver lobe.  Stomach 
changes were compatible with the prior enterectomy, 
pyloroplasty and duodenal anastomosis.  There were no frank 
ulcers at the area of the duodenal anastomosis and the 
esophagus then looked normal.

The original grant of service connection was for the 
postoperative vagotomy, pyloroplasty and residual 
hypoglycemia, and rated as 40 percent disabling from the day 
following separation from service in 1980.

On a follow-up VA examination in May 1981, the veteran 
reported that E. W. Best, M.D., found the alkaline gastritis 
and diagnosed such in 1979, and that he had subsequently been 
diagnosed as having erosive and superficial gastritis 
confirmed by endoscopies.


Repeated evaluative reports are of record from the Spring of 
1988 when the veteran was having severe abdominal pain.  He 
underwent multiple biopsies and it was determined that the 
primary problem was in the esophageal area and specifically, 
the esophagogastric junction.

A surgical report is of record from early June 1988 showing 
that the veteran had findings consistent with an ileus of the 
intestine.  Scoping showed friable areas in the esophagus.  
He was scheduled for more in depth evaluation at which time 
he was found also to have malignancy.  He underwent removal 
of adenocarcinoma with the most positive specimen coming from 
the gastroesophageal junction, and the cancer not extending, 
according to the pathology report, into the musulcaris of the 
stomach.  It was noted that the attached peripheral traumatic 
neuroma suggested a previous vagal ligation.  

Various physicians including gastroenterological and surgical 
specialists, were involved in his ongoing care including Drs. 
Castillo, Best, Reddy, Ferraro and Kistin, reports and 
annotations from each of which are in the files.

An infectious disease consultation report is of record later 
in June 1988 showing that while the veteran had undergone a 
gastroesophagostomy on June 9, 1988 for treatment of 
carcinoma of the esophagus, he subsequently had had opening 
of the anastomotic site, resulting in mediastinitis, large 
collections of pleural fluid and further complications by the 
development of acute respiratory distress syndrome (ARDS) for 
which he was given antibiotics.  It was concluded that he was 
experiencing a chest sepsis secondary to disruption of the 
esophageal gastric anastomotic site with continued leakage.  
It was felt that diversion was required; the examiner felt 
that reentering him to surgery was mandatory and that it 
needed to be done swiftly or he would not survive. 

The veteran underwent multiple repeated procedures thereafter 
including esophagogastroduodenoscopies with esophageal 
dilatations for his progressive dysphagia and epigastric 
pain.  He required oxygen and remained very ill for some 
time.  One such operative report dated in October 1988 noted 
that the dilatation scope was taken as far as the area of the 
esophageal narrowing, said to be exactly at the site of the 
prior anastomosis at the gastroesophageal junction, the 
diminution in size being partly from tortuosity and partially 
from narrowing itself.  Clinical notation was that if this 
did not work and he continued to have dysphagia, his several 
attending physicians agreed he would be considered for a 
guide wire and savory dilatation.

Copies of extensive actual treatment records from E. R. Best, 
M.D., are of record from November 1973 to September 1997, as 
are records from other physicians who handled the veteran's 
care on an ongoing basis.

A statement by Dr. Best dated in May 1992 is to the effect 
that the veteran had a history of peptic ulcer disease in 
service.  Dr. Best further stated that

(i)n 1973 while in the Submarine Service 
[the veteran] developed a GI bleed 
accompanied by shock which required 
emergency surgery that involved a 
vagotomy, pyloroplasty and oversewing of 
the bleeding area.  Postoperative course 
was complicated by...a wound infection 
and repeated GI bleeding, requiring 
repeat surgery.

Following surgery the patient developed a 
dumping syndrome, weight loss and 
hypoglycemia episodes which progressively 
worsened requiring the patient to be 
further investigated.  




At the time of the investigation [the 
veteran] was noted to have abnormal 
tissue at the GE [gastroesophageal] 
junction which later revealed to be (a) 
Adenocarcinoma of the gastroesophageal 
junction.  Surgery was performed.

Post operative complications included 
ARDS, infection and Sepsis with 
enterococcus which eventually led to 
aortic valve replacement.

[The veteran] is now totally and 
permanently disabled due to the 
seriousness of his medical problems, all 
directly or indirectly related to his 
service connected medical problems.  
(emphasis added)

A statement dated in March 1994 from Dr. Best, is also of 
record.  At the veteran's request, he had reviewed all of the 
veteran's records.  Dr. Best noted that the inservice history 
included having developed an episode of diaphoresis in July 
1973 followed by 48 hours of melanotic stools, orthostatic 
hypotension and later massive hematemesis while on submarine 
duty.  His hematocrit was 13.  He had been transferred to a 
hospital where he had exploratory laparotomy, vagotomy, 
pyloroplasty and over-sewing of the duodenal wall.  Bleeding 
had continued and he was returned to surgery for over-sewing 
of a bleeding erosion at the gastroesophageal junction.  
Postoperative complications had included a wound infection 
and an episode of what he presumed to have been a toxic 
encephalopathy.  He had not returned to duty until December 
1973.

Dr. Best further reported that assessment of all of the 
clinical records showed that since his return to duty and at 
present



you have had signs and symptoms of 
postprandial dumping, malabsorption, 
avitaminosis and hypoglycemia.  These 
symptoms include weight loss, early 
satiety, vomiting, abdominal pain, 
vasomotor symptoms such as flushing, 
dizziness, tachycardia and presyncopal 
episodes.  Various laboratory studies 
performed pre and post military have 
confirmed your diagnoses.  Your attempts 
to control symptoms with a low 
carbohydrate diet and frequent feedings 
have in general failed.  You have been 
totally disabled for meaningful 
employment since your discharge.

Because of the treatment failures you 
were being considered for further surgery 
to address this severe dumping syndrome.  
During the course of the presurgical 
evaluations you were found to have an 
adenocarcinoma of the gastroesophageal 
junction, the area of your previous 
surgery.  Rather than a revision of the 
previous gastrectomy you of course had 
definitive surgery for the esophageal 
carcinoma.  Postoperatively, here again 
you had an episode of toxic 
encephalopathy, sepsis and later 
bacterial endocarditis.

Dr. Best noted, in pertinent part, that the initial VA 
evaluation of the veteran's disability had not taken into 
account the severe metabolic problems that were a consequence 
of the postgastrectomy syndrome, i.e., malnutrition, 
avitaminosis, and hypoglycemia and autonomic dysfunction.  
Dr. Best also opined that


(T)here is also reason to consider a 
relationship between the previous 
gastrointestinal problems and your 
present problems of adenocarcinoma of the 
esophagus in that there is a fair amount 
of evidence that reflux disease, whether 
acid or alkaline, may increase ones 
chances of getting adenocarcinoma of the 
esophagus.  [emphasis added]

Clinical records are in the file from 1993, 1994, 1995 and 
1996.  The veteran continued to have ongoing abdominal 
problems and repeated procedures including endoscopies.  One 
notation in September 1995 was that he had only a small 
amount of stomach left.  A later notation was that he had 
virtually no stomach remaining.  Fortunately, his wife is a 
nurse and was able to provide specialized assistance.  
Nonetheless, he was unable to eat or maintain weight, and was 
decidedly malnourished when seen in the Fall of 1995.  A 
feeding tube was to be tried.  He underwent extensive 
enterolysis and jejunostomy.  He continued to have dysphagia 
and when needed, underwent esophageal dilatation, since he 
seemed to benefit therefrom, if only briefly.

A statement is of record from M. G. Kistin, M.D., one of the 
veteran's ongoing physicians, dated in September 1997, to the 
effect that notwithstanding all of the inservice evaluations 
and care including surgical intervention in 1973, he 
continued to have dumping symptoms which increased in 
severity.  Eventually, he was endoscoped and found to have 
marked dysplastic changes consistent with adenocarcinoma in 
the area of the esophagogastric juncture [at the same 
location as the initial inservice incident].  He underwent 
resection of the fundus and the adenocarcinoma after which he 
again developed dysphagia and increased reflux symptoms.  He 
had developed marked malnutrition due to the numerous 
problems and had required jejunostomy supplemental tube 
feedings.  Dr. Kristin stated that it was his opinion that 
the veteran's initial dumping symptoms were related to his 
prior vagotomy and pyloroplasty and that this was a 
significant and permanent condition from which he would not 
have significant improvement.

The most comprehensive statement from Dr. Best with regard to 
the veteran's situation was dated in September 1997, and was 
prepared after reviewing and in specifically addressing the 
questions included in the Board's July 1997 remand.  

In pertinent part Dr. Best stated that in November 1973, the 
veteran had first seen him at his office to request a second 
opinion regarding his medical/surgical problems.  Dr. Best 
noted the veteran's emergency surgery in 1973 where a 
specific surgeon at the USAF Hospital in Elmendorf, Alaska, 
had done a vagotomy, pyloroplasty and duodenal wall oversew.  

Dr. Best, who is now associated with Presbyterian Healthcare 
Services, further indicated that

(n)ine days later the patient had a 
rebleed noted to be at the 
gastroesophageal juncture.  The patient 
was taken back to surgery and the site 
was oversewn.  Once the patient had 
resumed oral feedings he developed twenty 
minutes to two hours postprandial 
symptoms of epigastric pain, borborygmi, 
early satiety and diarrhea.  He also 
ha(s) systemic symptoms of weakness, 
sweating, palpitations, tachycardia (sic) 
and presyncopal episodes.  Standard 
treatment for the dumping syndrome was 
offered by the physicians at the hospital 
which included small frequent feedings of 
protein, complex carbohydrates, the 
elimination of simple carbohydrates with 
the feeding excluding liquids and solids 
together.  This treatment failed to 
improve the patients condition and in 
time his weight decreased from the 140's 
to 96 pounds because of his inability 
absorb nutrients.


In November 1973 [the veteran[ first 
presented to my office for a second 
opinion as to the nature of his diagnosis 
and the appropriate treatment.  I 
concurred with the military physicians 
diagnosis of a bleeding ulcer with 
dumping syndrome secondary to the 
previous vagotomy and pyloroplasty.

Dr. Best went on to state that

(t)he patient saw other military 
physicians for his symptoms and in May 
1980 was referred for an endoscopy to a 
Dr. Y. Matsumoto which revealed erosive 
and superficial gastritis.

The patient was retired from the service 
in October 1980.  Since his retirement, I 
have seen the patient frequently for his 
condition of postgastrectomy syndrome 
with dumping and attempted a variety of 
medications, none of which were fruitful.  
From my initial evaluation in 1973 the 
frequency and severity of the dumping 
episodes have increased.

Dr. Best indicated that in 1988, the veteran had been 
referred to a gastroenterologist, Dr. Kistin, for

treatment of his dumping syndrome, 
malnutrition and other symptoms of early 
and late dumping syndrome.  At this 
juncture the patient was having dumping 
symptoms with each meal and his 
antidumping diet and use of medications 
were of no benefit.  

Because of his failure to improve [the 
veteran] was considered for a revision of 
his gastrectomy in order to treat the 
dumping symptoms by Dr. Robert Castillo.  
Prior to surgery, Dr. Kistin performed an 
endoscopy with biopsies.  The biopsies 
showed fragments of benign squamous 
mucosa, and on some specimens evidence of 
adenocarcinoma,.  There was no evidence 
of campylobacter noted.  In June 1988 
[the veteran] had surgery for the 
carcinoma and those records are included 
for your review.  His postoperative 
course was complicated by a bacterial 
endocarditis, esophageal stricture and 
dysphagia. [The veteran] now continues to 
have problems with depression, dysphagia, 
malnutrition and avitaminosis.  His 
condition is permanent and improvement is 
not anticipated. 

Dr. Best further commented that immediately post-surgically, 
the veteran had developed both early and late dumping 
symptoms, symptoms which continued to date.  He indicated 
that because of the failure to improve with conservative 
medical regimen and worsening of the dumping symptoms, 
malnutrition and avitaminosis, surgical correction of the 
prior gastrectomy was anticipated and planned for 1988.  This 
surgical procedure, however, could not be accomplished in the 
face of the adenocarcinoma of the fundus of the stomach with 
extension of the lower esophagus that was discovered by 
endoscopy.

As for the specific questions put to the examiners by the 
Board in the 1997 remand, Dr. Best addressed them one by one, 
as follows:

Question (a):  Does the veteran currently 
suffer from any gastrointestinal or 
esophageal disorders to include recurrent 
ulcer or dumping syndrome?





The answer is Yes and is well documented 
in this letter.  Further improvement is 
not anticipated.

Question (b): These disorders are a 
residual of the patients service 
connected vagotomy and pyloroplasty.

Question (c) and (i): The adenocarcinoma 
is in all probability secondary to the 
patients service connected 
gastrointestinal problems of ulcer 
disease, vagotomy and pyloroplasty.  
There is evidence that there is a higher 
incident of adenocarcinoma in people who 
have Barretts esophagus and who have a 
vagotomy and pyloroplasty, reference 
[citing specific treatise materials and 
digests].

Question (a) & (B): Obviously there were 
no manifestations initially of the 
adenocarcinoma, this was found by 
accident and the patients symptoms were 
all secondary to the residuals of his 
vagotomy and pyloroplasty with dumping.  
Presently due to the extensiveness of the 
esophageal surgery the patient does have 
symptoms secondary to the adenocarcinoma.  
These would be the dysphagia, the 
inability to swallow and the need for a 
surgically implanted feeding tube...  







The manifestations which in the examiners 
opinion are due to the service connected 
vagotomy and pyloroplasty, early and late 
dumping syndrome, previously mentioned, 
epigastric cramping, early satiety, 
diarrhea, weight loss, sweating, 
palpitations, presyncopal episode and 
tachycardia are all symptoms of 
conditions secondary to the patents 
[service-connected] vagotomy and 
pyloroplasty.  

Question (C): See (A) and (B) above.

In conclusion I feel [the veteran] should 
be granted service connection disability 
for his postgastrectomy dumping 
syndrome...and that his adenocarcinoma is 
secondary to his original surgery in 1973 
involving the gastroesophageal juncture.  
[emphasis added].

The veteran underwent a VA examination in March 1998.  
Although there is some notation of his history, this is not 
detailed or complete and it is unclear whether all his 
records were available.  The examiner concluded that the 
veteran's dumping syndrome was related to his vagotomy and 
pyloroplasty.  It was his opinion that the patients symptoms 
were consistent with dumping syndrome resulting from his 
vagotomy and pyloroplasty performed during his time in the 
service.

The examiner felt it was unlikely that he had recurrent ulcer 
given his history of surgery.  Finally, the examiner further 
opined that the adenocarcinoma was not caused by the vagotomy 
and pyloroplasty absent literature or other data to support 
same.  


Analysis

The Board finds the veteran's claim to be well grounded, and 
that adequate development has taken place.  In that regard, 
from the outset, the Board would note that in general, a 
veteran is entitled to the satisfactory effectuation of 
development as required by a Board remand.  See Stegall v. 
Brown, 11 Vet. App. 268 (1998).  The usual remedy for such a 
lack would be to remand the case again for specific re-
development.  In this case, to some extent, the VA medical 
opinion did not adequately address the pertinent issues at 
hand.  However, the Board finds in this instance that there 
is an entirely adequate and sound medical basis for 
adjudicating the case now without resorting to unnecessary 
further delay.  The veteran's due process is fully protected 
thereby, and he is in no way prejudiced by any deficiencies 
which may be apparent from the execution of the remand-
requested development, given the conclusions reached by the 
Board.

The veteran has a long and well-documented history of 
gastrointestinal problems.  A number of medical experts have 
treated the veteran over the years since his initial 
inservice epigastric episodes in 1973, primary among them 
being Drs. Best and Kistin.  Dr. Best saw him at least from 
1973 to September 1997, and of record not only are numerous 
studied opinions from him, but also corroborative clinical 
records as well.  In fact, a number of private care-givers 
have provided not only clinical records but opinions which 
have been invaluable to the Board in accurately assessing the 
veteran's situation.
 
In this regard, it is noteworthy that significant portions of 
recent VA examiners opinions are consistent with Dr. Best's 
and virtually all of those of other physicians, such as both 
VA and private who have seen and associated the veteran with 
many of the ongoing symptoms.  





However, as stated in the Board's remand, but misinterpreted 
in subsequent development, the issue is not merely whether 
the adenocarcinoma was caused by the other service connected 
disabilities, but the nature of the relationship, whether one 
can be dissociated from the other, and whether there has been 
such impact as to warrant a grant of service connection on a 
secondary basis including on the basis of aggravation.  

In any event, the Board finds the opinions of Dr. Best, the 
physician who has treated the veteran for many years, to be 
quite credible, complete, and well supported by clinical 
documentation.  In essence, as he states, in all probability, 
the veteran's adenocarcinoma is secondary to his original 
surgery in 1973.  The most recent opinion from a VA physician 
on file disputes the above conclusion.  Other competent 
medical evidence on file is either for or against an 
association of the post service diagnosed adenocarcinoma of 
the gastroesophageal junction with esophageal stenosis with 
the service-connected postoperative vagotomy and 
pyloroplasty.  

As such, there is an approximate balance of positive and 
negative evidence regarding the merits of the issue material 
to the determination of the matter at hand.  Under such 
circumstances the veteran is entitled to resolution of any 
reasonable doubt existing in this case in his favor.  

Accordingly, the Board concludes that the evidentiary record 
supports a grant of entitlement to service connection for 
adenocarcinoma of the gastroesophageal junction with 
esophageal stenosis as secondary to the service-connected 
residuals of a vagotomy and pyloroplasty.  38 U.S.C.A. 
§ 5107;  38 C.F.R. §§ 3.102, 4.3.



ORDER

Entitlement to service connection for adenocarcinoma of the 
gastroesophageal junction with esophageal stenosis as 
secondary to service-connected postoperative vagotomy and 
pyloroplasty is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In view of the grant of service connection for adenocarcinoma 
of the gastroesophageal junction with esophageal stenosis as 
secondary to service-connected postoperative vagotomy and 
pyloroplasty, the Board finds it necessary to return the case 
to the RO to address the issue of entitlement to an increased 
evaluation for the veteran's service-connected 
gastrointestinal disability from the aggregate viewpoint.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the remaining 
appellate issue pending a remand of the case to the RO for 
further development as follows:



1.  The RO should contact the veteran and 
request that he identify all sources of 
care, VA and non-VA, inpatient and 
outpatient, for his gastrointestinal 
symptomatology since 1997. After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured. Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
gastrointestinal examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his service-connected adenocarcinoma 
of the gastroesophageal junction with 
esophageal stenosis with postoperatrive 
vagotomy and pyloroplasty.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated studies should be 
conducted.  Any opinions expressed as to 
the nature and extent of severity of the 
service-connected gastrointestinal 
disability must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. Brown, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the veteran's 
service-connected gastrointestinal 
disability.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


- 22 -



- 1 -


